Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 02, 2019

The Court of Appeals hereby passes the following order:

A19A1920. IN THE INTEREST OF L. D., a child.

      The parties in the above-referenced appeal have filed a consent motion for this
Court to remand the case to the juvenile court. On June 14, 2019, this Court issued
an opinion, remanding two related cases, which involved L. D.’s parents and sibling,
to the juvenile court for further proceedings with direction.1 Given that the
proceedings on remand in those cases are likely to affect the disposition of this
appeal, the parties’ consent motion is GRANTED and this case is REMANDED to
the trial court for further proceedings consistent with our June 14, 2019 opinion.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/02/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       See In the Interest of D. D., a child (Father), Case No. A19A0678 (Decided
June 14, 2019); In the Interest of D. D., a child (Mother), Case No. A19A0679
(Decided June 14, 2019).